EXHIBIT 10.7


Kemper Corporation 2020 Omnibus Equity Plan
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(Relative TSR)
This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) is made as of this
______ day of ________________, 20__ (“Grant Date”) between KEMPER CORPORATION,
a Delaware corporation (“Company”), and «name» (“Participant”) for an Award of
performance share units (“PSUs”), each representing the right to receive one
share of the Company’s common stock (“Common Stock”) on the terms and conditions
set forth in this Agreement.
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                 PARTICIPANT
By: ___________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2020 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
performance share units providing the right to receive shares of Common Stock
under specified terms and conditions.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant an Award of performance
share units to the Participant under the terms and conditions specified in this
Agreement as an inducement to remain in the service of the Company and an
incentive for increased effort during such service.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant. The Company grants an aggregate of «shares» («shares») PSUs, which
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock under certain circumstances to the Participant, subject to the terms and
conditions set forth in this


As of 5-5-20

--------------------------------------------------------------------------------




Agreement. The PSUs shall not entitle the Participant to any rights of a
shareholder of Common Stock and the Participant has no rights with respect to
the Award other than rights as a general creditor of the Company.
2.    Governing Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan. No amendment of
the Plan shall adversely affect this Award in any material way without the
written consent of the Participant.    
3.    Restrictions on Transfer. The PSUs shall be restricted during a period
(“Restriction Period”) beginning on the Grant Date and expiring on the
Settlement Date (as defined in Section 6 below). During the Restriction Period,
neither this Agreement, the PSUs nor any rights and privileges granted hereby
may be transferred, assigned, pledged or hypothecated in any way, whether by
operation of the law or otherwise (any such disposition being referred to herein
as a “Transfer”), except by will or the laws of descent and distribution.
Without limiting the generality of the preceding sentence, no rights or
privileges granted hereby may be Transferred during the Restriction Period to
the spouse or former spouse of the Participant pursuant to any divorce
proceedings, settlement or judgment, unless approved by the Committee. Any
attempt to Transfer this Agreement, the PSUs or any other rights or privileges
granted hereby contrary to the provisions hereof shall be null and void and of
no force or effect, and the Company shall not recognize or give effect to any
such Transfer on its books and records or recognize the person to whom such
purported Transfer has been made as the legal or beneficial holder of such PSUs.
4.    Vesting and Forfeiture. The PSUs shall be subject to the terms concerning
vesting and forfeiture set forth on Exhibit A to this Agreement and Section
11(b).
5.    Dividend Equivalents. If a cash dividend is declared and paid by the
Company with respect to the Common Stock during the Restriction Period, the
Participant shall be eligible to receive a cash payment equal to the total cash
dividend the Participant would have received had the PSUs and any “Additional
Shares” granted to Participant pursuant to Exhibit A been actual shares of
Common Stock held by the Participant during the Restriction Period, provided and
to the extent that that the Participant vests in the PSUs and any such
Additional Shares. Any such cash payment shall be made on the Settlement Date
(as defined below) and it shall be subject to applicable withholding obligations
as described in Section 8.
6.    Conversion of PSUs; Issuance of Common Stock. Except as otherwise provided
in Section 10, the Company shall cause one share of Common Stock to be issued,
within the time period provided below, for each PSU that is vesting and each
Additional Share that is being issued on the applicable Vesting Date in
accordance with Exhibit A.
Any issuance of Common Stock shall be subject to applicable tax withholding
obligations as described in Section 8 and shall be in book-entry form,
registered in the Participant’s name (or in the name of the Participant’s
Representative, as the case may be). Except as otherwise provided in Section 10,
in no event shall the date that Common Stock is issued to the Participant
(“Settlement


2



--------------------------------------------------------------------------------




Date”) occur later than the first to occur of (a) March 15th following the
calendar year in which the Vesting Date occurred or (b) 90 days following the
Vesting Date.
7.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the applicable date, or if no
prices are reported for that day, the last preceding day on which such prices
are reported (or, if for any reason no such price is available, in such other
manner as the Committee in its sole discretion may deem appropriate to reflect
the fair market value thereof).
8.    Withholding of Taxes. The Participant acknowledges that the vesting of the
PSUs will result in the Participant being subject to payroll taxes upon the
Vesting Date (if the Participant is an Employee or was an Employee on the Grant
Date), except as otherwise determined by the Company and permitted by
regulations issued under Section 3121(v)(2) of the Code, and that the issuance
of Common Stock pursuant to Section 6 will result in the Participant being
subject to income taxes upon the Settlement Date. Upon a required withholding
date, the Company will deduct from the shares of Common Stock that are otherwise
due to be delivered to the Participant shares of Common Stock having a Fair
Market Value not in excess of the tax withholding requirements based on the
maximum statutory withholding rates for the Participant for federal, state and
local tax purposes (including the Participant’s share of payroll or similar
taxes) in the applicable jurisdiction, and the Participant shall remit to the
Company in cash any and all applicable withholding taxes that exceed the amount
available to the Company using shares with respect to which the Settlement Date
has occurred.
9.    Section 409A. The Company intends that the Award hereunder shall either be
exempt from the application of, or compliant with, the requirements of Section
409A and this Award Agreement shall be interpreted and administered in
accordance with such intent. In no event shall the Company and/or its Affiliates
be liable for any tax, interest or penalties that may be imposed on the
Participant (or the Participant’s estate) under Section 409A.
10.    Shares to be Issued in Compliance with Federal Securities Laws and Other
Rules. No shares of Common Stock issuable in settlement of the PSUs shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (“Act”)
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange (or such other
exchange(s) or market(s) on which shares of the same class are then listed) and
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery. The Company shall use its best efforts and take
all necessary or appropriate actions to ensure that such full compliance on the
part of the Company is made. By signing this Agreement, the Participant
represents and warrants that none of the shares to be acquired in settlement of
the PSUs will be acquired with a view towards any sale, transfer or distribution
of said shares in violation of the Act, and the rules and regulations
promulgated thereunder, or any applicable “blue sky” laws, and that the
Participant hereby agrees to indemnify the Company in the event of any violation
by the Participant of such Act, rules, regulations or laws. The Company will use
its best efforts to complete all actions


3



--------------------------------------------------------------------------------




necessary for such compliance so that settlement can occur within the period
specified in Section 6; provided that if the Company reasonably anticipates that
settlement within such period will cause a violation of applicable law,
settlement may be delayed provided that settlement occurs at the earliest date
at which the Company reasonably anticipates that such settlement will not cause
a violation of applicable law, all in accordance with Treas. Reg. §
1.409A-2(b)(7)(ii).
11.    Certain Adjustments; Change in Control.
(a)    If, during the term of this Agreement, there shall be any equity
restructurings (within the meaning of FASB Accounting Standards Codification®
Topic 718) that causes the per share value of Shares to change, such as a stock
dividend, stock split, spin off, rights offering, or recapitalization through a
large, nonrecurring cash dividend, and similar matters, the Committee shall make
or cause to be made an equitable adjustment to the number and kind of PSUs
subject to the Award. If, during the term of this Agreement, there shall be any
other changes in corporate capitalization, the Committee shall make or cause to
be made an appropriate and equitable substitution, adjustment or treatment with
respect to the PSUs in a manner consistent with Sections 4.3 and 21.2 of the
Plan. The Committee’s determination as to what adjustments shall be made, and
the extent thereof, shall be final, binding and conclusive. No fractional shares
of PSUs shall be issued under the Plan on any such adjustment. This Award may be
subject to early vesting or termination in connection with a Change in Control
in accordance with the provisions of Section 20.3 of the Plan.
(b)    In the event of a Change in Control as defined in Section 20.1(a) or (b)
of the Plan, except as prohibited by applicable laws, rules, regulations or
stock exchange requirements, if the Service of a Participant is terminated
within the two (2)-year period following such Change in Control by the Company
or an Affiliate for reasons other than Cause or by the Participant for Good
Reason, the payout opportunities attainable under all outstanding PSUs shall be
deemed to have been fully earned based on the greater of (i) targeted
performance, or (ii) actual performance being attained for a truncated
Performance Period (as defined in Exhibit A) that ends on the date of the Change
in Control.
(c)    Definitions
(i)    “Cause” means any of the following: (1) the Participant’s theft or
falsification of any Company or Affiliate documents, records or property; (2)
the Participant’s improper use or disclosure of the Company’s or an Affiliate’s
confidential or proprietary information in breach of the Company’s Essential
Standards of Conduct or an applicable contractual or other obligation, or using
such information for personal gain including, without limitation, by trading in
Company securities on the basis of material, non-public information; (3) fraud,
misappropriation of or intentional material damage to the property or business
of the Company or an Affiliate or other action by the Participant which has a
material detrimental effect on the Company’s or an Affiliate’s reputation or
business as determined by the Committee; (4) the Participant’s material failure
or inability to perform any reasonable assigned and lawful duties after written
notice from the


4



--------------------------------------------------------------------------------




Company or Affiliate of such failure or inability, and such failure or inability
is not cured by the Participant within ten (10) business days; (5) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any felony or any criminal violation involving fraud, embezzlement,
misappropriation, dishonesty, the misuse or misappropriation of money or other
property or any other crime which has or would reasonably be expected to have an
adverse effect on the business or reputation of the Company or an Affiliate or
(6) a material breach by the Participant of the policies and procedures of the
Company or an Affiliate, including, but not limited to, any breach of the
Company’s Essential Standards of Conduct and the requirements of Section 15.
(ii)    “Employer” means the Company or Affiliate by which/whom the Participant
is employed, or to which/whom the Participant provides services.
(iii)    “Good Reason” means any action taken by the Employer which results in a
material negative change to the Participant in the employment relationship, such
as the duties to be performed, the conditions under which such duties are to be
performed or the compensation to be received for performing such services. A
termination by the Participant shall not constitute termination for Good Reason
unless the Participant shall first have delivered to the Employer written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than ninety (90)
days after the occurrence of such event), and there shall have passed a
reasonable time (not less than thirty (30) days) within which the Employer may
take action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant.
12.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
13.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
14.    Death of the Participant. In the event of the Participant’s death prior
to the Settlement Date, delivery of shares of Common Stock pursuant to Section 6
shall be made to the duly appointed and qualified executor or other personal
representative of the Participant, to be distributed in accordance with the
Participant’s will or applicable intestacy law.


5



--------------------------------------------------------------------------------




15.    Confidentiality, Non-Solicitation and Non-Disparagement. The Participant
agrees that the Award to the Participant under the terms and conditions
specified in this Agreement is conditioned upon the Participant’s compliance
with the following confidentiality, non-solicitation and non-disparagement terms
and conditions.
(a)    Definitions. As used in this Section, the following terms have the
meanings set forth below:
(i)    “Confidential Information” means any and all confidential information,
including without limitation any negotiations or agreements between the Company
or its Affiliates and third parties, business and marketing plans and related
materials, training materials, financial information, plans, executive
summaries, capitalization tables, budgets, unpublished financial statements,
costs, prices, licenses, employee, customer, supplier, shareholder, partner or
investor lists and/or data, products, technology, know-how, business processes,
business data, inventions, designs, patents, trademarks, copyrights, trade
secrets, business models, notes, sketches, flow charts, formulas, blueprints and
elements thereof, databases, compilations, and other intellectual property,
whether written or otherwise. Some or all of the Confidential Information may
also be entitled to protection as a “trade secret” under applicable state or
federal law. Confidential Information does not include information that the
Participant can prove was properly known to the Participant from sources
permitted to disseminate the information prior to the Participant’s employment
by, or provision of services to, the Employer, or that has become publicly known
and made generally available through no wrongful act of the Participant.
(ii)    “Customer” means any customer of the Company or an Affiliate with
which/whom the Participant communicated, for which/whom the Participant
performed any services, to which/whom the Participant sold any products, or
about which/whom the Participant learned or had access to any Confidential
Information, during the twelve (12)-month period immediately preceding the
Participant’s termination of employment from, or provision of services to, the
Employer (for any reason).
(iii)    “Enhanced Restricted Period” means the twenty-four (24)-month period
commencing on the day following the last day of the Participant’s employment
with the Employer (regardless of the reason(s) for the termination of
employment).
(iv)    “Restricted Employee” means any person who was employed by the Company
or an Affiliate and had Material Contact pursuant to the Participant’s duties at
any point during the period of twelve (12) months immediately preceding the
Participant’s last day of employment with the Employer. For purposes of this
Section, “Material Contact” means interaction between the Participant and
another employee of the Employer or an Affiliate: (A) with whom the Participant
actually dealt or interacted; or (B) whose employment or dealings with the
Employer or


6



--------------------------------------------------------------------------------




services for the Employer were directly or indirectly handled, coordinated,
managed, or supervised by the Participant.
(v)    “Restricted Period” means the twelve (12)-month period commencing on the
day following the last day of the Participant’s employment with the Employer
(regardless of the reason(s) for the termination of employment).
(b)    Confidential Information.
(i)    Protection of Confidential Information. At all times during the
Participant’s employment with, or provision of services to, the Employer, and at
all times thereafter, the Participant agrees to: (A) hold the Confidential
Information in strictest confidence, and not to directly or indirectly copy,
distribute, disclose, divert, or disseminate, in whole or in part, any of such
Confidential Information to any person, firm, corporation, association or other
entity except (x) to authorized agents of the Employer who have a need to know
such Confidential Information for the purpose for which it is disclosed, or (y)
to other persons for the benefit of the Employer, in the course and scope of the
Participant’s employment with or service to the Employer; and (B) refrain from
directly or indirectly using the Confidential Information other than as
necessary and as authorized in the course and scope of the Participant’s
employment with, or provision of services to, the Employer. In the event the
Participant receives a subpoena or other validly issued administrative or
judicial order demanding production or disclosure of Confidential Information,
the Participant shall promptly notify the Employer and provide a copy of such
subpoena or order and tender to the Employer the defense of any such demand. The
Participant may, if necessary, disclose Confidential Information in judicial
proceedings relating to the enforcement of the Participant’s rights or
obligations under this Agreement; provided, however, that the Participant must
first enter into an agreed protective order with the Employer protecting the
confidentiality of the Confidential Information.
(ii)    Notwithstanding the Participant’s confidentiality and non-disclosure
obligations under this Agreement or otherwise, as provided in the Federal Defend
Trade Secret Act, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or to the
Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law; or (B) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. The Participant understands and acknowledges that
nothing in this Agreement prohibits the Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice or the Securities and
Exchange Commission, or making other disclosures or


7



--------------------------------------------------------------------------------




statements that are protected under the whistleblower, collective bargaining,
anti-discrimination and/or anti-retaliation provisions of federal or state law
or regulation. The Participant understands that the Participant does not need
prior authorization of the Employer to make any such reports or disclosures, and
that the Participant is not required to notify the Employer that the Participant
has made such reports or disclosures.
(c)    Non-Solicitation.
(i)    Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships between the Company and its Affiliates and
their employees. Accordingly, during the Participant’s employment with the
Employer and during the Restricted Period, the Participant shall not, directly
or indirectly, seek to recruit or solicit, attempt to influence or assist,
participate in or promote the solicitation of, or otherwise attempt to interfere
with or adversely affect the employment of any Restricted Employees. Without
limiting the foregoing restriction, during the Restricted Period, the
Participant shall not, on behalf of the Participant or any other person or
entity, directly or indirectly hire, employ or engage any Restricted Employee
and shall not engage in the aforesaid conduct through a third party for the
purpose of colluding to avoid the restrictions of this subsection(c)(i).
Notwithstanding the foregoing, if the Participant’s primary residence is located
in the State of California, the restrictions set forth in this subsection (c)(i)
shall be replaced with those set forth in Appendix I of this Agreement.
(ii)    Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in their and the Participant’s relationship with Customers and Key
Business Partners and the


8



--------------------------------------------------------------------------------




goodwill that has been developed with them; therefore, the Company and/or its
Affiliates have a legitimate business interest in protecting these relationships
against solicitation and/or interference by the Participant for a reasonable
period of time after the Participant’s employment with, or provision of services
to, the Employer ends. Accordingly, during the Participant’s employment with the
Employer and during the Restricted Period, the Participant shall not, directly
or indirectly initiate, contact or engage in any contact or communication, of
any kind whatsoever, that has the purpose or effect of: (A) inviting, assisting,
encouraging or requesting any Customer or Key Business Partner to (1) transfer
the Participant’s business from the Company or an Affiliate to the Participant,
the Participant’s subsequent employer or any other third party, or (2) otherwise
diminish, divert, discontinue, or terminate Customer’s or Key Business Partner’s
patronage and/or business relationship with the Company or an Affiliate; or (B)
inviting, assisting, encouraging or requesting any Customer to purchase any
products or services from the Participant, the Participant’s subsequent employer
or any other third party that are or may be competitive with the products or
services of the Company or an Affiliate, or use any products or services of the
Participant, the Participant’s subsequent employer or of any other third party
that are or may be competitive with the products or services of the Company or
an Affiliate. In addition to the foregoing restrictions, the Participant agrees
that, during the Participant’s employment with the Employer and during the
Enhanced Restricted Period, the Participant shall not be personally involved in
the negotiation, competition for, solicitation or execution of any individual
book roll over(s) or other book of business transfer arrangements involving the
transfer of business away from the Company or an Affiliate. Notwithstanding the
foregoing, if the Participant’s primary residence is located in the State of
California, the restrictions set forth in this subsection (c)(ii) shall be
replaced with those set forth in Appendix I of this Agreement.
(d)    Notification to New Employers. During the Restricted Period, the
Participant shall notify any subsequent employer of the Participant’s
obligations under this Section prior to commencing employment. In addition,
during the Restricted Period, the Participant shall provide the Employer and
his/her prior manager at the Employer fourteen (14) days’ advance written notice
prior to becoming employed by, or retained to represent or provide services to,
any person or entity or engaging in any business of any type or form, with such
notice including the identity of the prospective employer or business, the
specific division (if applicable) for which the Participant will be performing
services, the title or position to be assumed by the Participant, the physical
location of the position to be assumed by the Participant, and the
responsibilities of the position to be assumed by the Participant. The
Participant hereby authorizes the Company and/or any of its Affiliates, at their
discretion, to contact the Participant’s prospective or subsequent employers and
inform them of this Section or any other policy or employment agreement between
the Participant and the Company and/or its Affiliates that may be in effect at
the termination of the Participant’s employment with the Employer.


9



--------------------------------------------------------------------------------




(e)    Non-Disparagement. The Participant shall not make or intentionally cause
or direct others to make any written or oral statement that disparages, defames
or reflects adversely on the Company or its Affiliates, or their respective
business relations. Without in any way limiting the scope or effect of the
preceding sentence, the Participant specifically agrees, represents and warrants
that the Participant shall not directly or indirectly disparage the Company’s
and/or its Affiliates’: (i) officers, management, business practices, policies,
procedures and/or operations, (ii) employees or other personnel, employment or
other personnel-related decisions, staffing, and/or hiring or termination
decisions, practices or other personnel-related activities or occurrences,
and/or any other employment-related decisions, actions or practices by or
relating to the Company or the Affiliates, or (iii) any other policies,
procedures or matters concerning or relating to the Company, including but not
limited to the Company’s business, operations, employees, management, Customers,
suppliers, activities, products, services or any other matter relating to the
Company or its Affiliates; provided that this non-disparagement provision shall
not prohibit any statement, reporting or other action this is permitted by
subsection (b)(ii) of this Section. Moreover, unless permitted by applicable
law, the Participant shall not encourage or aid any person or entity in the
pursuit of any cause of action, lawsuit or any other claim or dispute of any
kind against the Company and/or its Affiliates.
(f)    Consideration/Reasonableness of Restrictions.
(i)    Consideration. The Participant agrees and acknowledges that the
Participant has received valuable and adequate consideration in exchange for the
restrictions in this Section, including but not limited to the Award to the
Participant under the terms and conditions specified in this Agreement, offer of
employment or continued employment with the Employer, training and continued
training, access to the Confidential Information, and access to the Customers
and Key Business Partners.
(ii)    Reasonableness of Restrictions. The Participant understands and
acknowledges the importance of the relationships which the Company and its
Affiliates have with their Employees, Customers and Key Business Partners, as
well as how significant the maintenance of the Confidential Information is to
the business and success of the Company and its Affiliates, and acknowledges the
steps the Company and its Affiliates have taken, are taking and will continue to
take to develop, preserve and protect these relationships and the Confidential
Information. Accordingly, the Participant agrees that the scope and duration of
the restrictions and limitations described in this Section are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates, and the Participant agrees and acknowledges that all restrictions
and limitations relating to the period following the end of the Participant’s
employment or service with the Employer will apply regardless of the reason the
Participant’s employment or service ends. The Participant agrees and
acknowledges that the enforcement of this Section will not in any way preclude
the Participant from becoming gainfully


10



--------------------------------------------------------------------------------




employed or engaged as a contractor in such manner and to such extent as to
provide the Participant with an adequate standard of living.
(iii)    Tolling. Notwithstanding anything herein to the contrary, if the
Participant breaches any of the non-solicitation restrictions in Section 15(c),
then the Restricted Period (or the Enhanced Restricted Period, if applicable)
shall be tolled (retroactive to the date such breach commenced) until such
breach or violation has been duly cured.
(iv)    Modification. If any provision or term in this Section is declared
invalid or unenforceable by a court of competent jurisdiction, the invalid and
unenforceable portion shall be reformed to the maximum time, activity-related
restrictions and/or limitations permitted by applicable law, so as to be valid
and enforceable.
(v)    Breach/Remedies. Notwithstanding anything to the contrary in this
Agreement, the Participant agrees and acknowledges that the breach of this
Section would cause substantial loss to the goodwill of the Company and/or its
Affiliates, and cause irreparable harm for which there is no adequate remedy at
law. Further, because the Participant’s employment with the Employer is personal
and unique, because damages alone would not be an adequate remedy and because of
the Participant’s access to the Confidential Information, the Company and/or its
Affiliates shall have the right to enforce this Section, including any of its
provisions, by injunction, specific performance, or other equitable relief,
without having to post bond or prove actual damages, and without prejudice to
any other rights and remedies that the Company and/or its Affiliates may have
for a breach of this Section, including, without limitation, money damages. The
Participant agrees and acknowledges that notwithstanding the arbitration
provisions in this Agreement, the Company may elect to file and pursue claims
which arise from or relate to the Participant’s actual or threatened breaches of
this Section in state or federal court of competent jurisdiction. The
Participant shall be liable to pay all costs, including reasonable attorneys’
and experts’ fees and expenses, that the Company and/or its Affiliates may incur
in enforcing or defending this Section, whether or not litigation is actually
commenced and including litigation of any appeal taken or defended by the
Company and/or its Affiliates where the Company and/or its Affiliates succeed in
enforcing any provision of this Section.
(vi)    Forfeiture and Repayment Provisions. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement, the
Participant agrees that during the Restricted Period (or the Enhanced Restricted
Period, if/as applicable), if the Participant breaches any of the terms or
conditions in this Section, then in addition to all rights and remedies
available to the Company and/or its Affiliates at law and in equity, the
Participant shall immediately forfeit any portion of the Award that has not
otherwise been previously forfeited under the applicable terms of this Agreement
and that has not yet been paid, exercised,


11



--------------------------------------------------------------------------------




settled, or vested. The Company and/or its Affiliates may also require repayment
from the Participant of any and all of the compensatory value of the Award that
the Participant received during the Restricted Period (or the Enhanced
Restricted Period, as applicable), including without limitation the gross amount
of any Common Stock distribution or cash payment made to the Participant upon
the vesting, distribution, exercise, or settlement of the Award and/or any
consideration in excess of such gross amounts received by the Participant upon
the sale or transfer of the Common Stock acquired through vesting, distribution,
exercise or settlement of the Award. The Participant shall promptly pay the full
amount due upon demand by the Company and/or its Affiliates, in the form of cash
or shares of Common Stock at current Fair Market Value.
(vii)    Waiver. The waiver of any breach of the terms of this Section shall not
constitute the waiver of any other or further breach hereunder, whether or not
of a like nature or kind. No waiver by the Company or any of its Affiliates of
the breach of any term contained in a similar agreement between the Company
and/or any of its Affiliates and any other employee or participant, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a waiver of the breach of any term of this Section. No waiver of
any provision of this Section shall be valid unless in writing and signed by an
authorized representative of the Company or one or more of its Affiliates.
(viii)    Interpretation. Any reference to “Section” or “subsection” in this
Section 15 shall refer to this Section 15 or respective subsection.
16.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to arbitrate also
constitutes consideration for this agreement to arbitrate.  The following terms
and conditions shall apply to such arbitration hereunder. The arbitration shall
be conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA Rules”) then in
effect, and shall be governed by the Federal Arbitration Act. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. Unless
provided otherwise in the arbitrator’s award, each party will pay its own
attorneys’ fees and costs. To the extent required by law or the AAA Rules, all
administrative costs of arbitration (including filing fees) and the fees of the
arbitrator will be paid by the Company. The Participant and the Company waive
the right for any dispute to be brought, heard, decided, or arbitrated as a
class and/or collective action (or joinder or consolidation with claims of any
other person), and the parties agree that, regardless of anything else in this
arbitration provision or the AAA Rules, the interpretation, applicability,
enforceability or formation of the class action waiver in this provision


12



--------------------------------------------------------------------------------




may only be determined by a court and not an arbitrator.  Regardless of anything
else in this Agreement, this arbitration provision may not be modified or
terminated absent a writing signed by the Participant and the Company stating an
intent to modify or terminate the arbitration provision.
17.    Governing Law. Except as otherwise provided in the foregoing Section or
an Appendix to this Agreement, this Agreement and any disputes hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without application of its conflicts of laws principles.
18.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the PSUs granted hereby and may not be
amended except in a writing signed by both the Company and the Participant or
his or her Representative. If any provision of this Agreement is deemed invalid,
it shall be modified to the extent possible and minimally necessary to be
enforceable, and, in any event, the remainder of this Agreement will be in full
force and effect.
19.    Forfeiture and Clawback of Award. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Award, the rights, payments and benefits with
respect to this Award and any shares of Common Stock acquired pursuant to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent permitted by Section 15.3 of the Plan, required in
accordance with Company policy as in effect from time to time (“Forfeiture and
Clawback Policy”), and/or as otherwise required by applicable law, rule or
regulation of the Securities and Exchange Commission, or rule or listing
requirement of the New York Stock Exchange (or such other exchange(s) or
market(s) on which shares of the same class are then listed) as in effect from
time to time (collectively with the Forfeiture and Clawback Policy, “Applicable
Requirements”) in connection with an accounting restatement or under such other
circumstances as specified in the Applicable Requirements. Any determination
made and action taken under the Forfeiture and Clawback Policy shall be final,
binding and conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
20.    Stock Holding Period. The Participant agrees to hold the shares of Common
Stock acquired upon the conversion of the PSUs for a minimum of 12 months
following their Settlement Date. This holding period shall not apply to shares
of Common Stock withheld by the Company to settle tax liabilities related to
vesting and/or settlement, and as otherwise may be provided under the Company’s
Stock Ownership Policy.




13



--------------------------------------------------------------------------------





EXHIBIT A
Vesting Schedule Based on Relative TSR
A.    Definition of Terms:
“Additional Shares” means any shares of Common Stock to be issued to the
Participant on the Vesting Date in the event that the Company’s Relative TSR
Percentile Rank exceeds the Target Performance Level.
“Award Agreement” means the Performance Share Unit Award Agreement to which this
Exhibit is a part, pursuant to which an award of PSUs has been granted.
“Cause” is defined in Section 11(c) of the Award Agreement.
“Company’s Relative TSR Percentile Rank” means the Company’s TSR Percentile Rank
relative to the companies in the Peer Group as certified by the Committee for
the Performance Period.
“Disability” means that the Participant either: (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months and, with respect to a
Participant who is an Employee, is receiving income replacement benefits for a
period of not less than three months under an accident and health plan (e.g., a
long term disability plan) covering Employees of the Company or Affiliate that
employs the Participant; or (B) is determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board.
“Grant Date” is defined in the first paragraph of the Award Agreement.
“Peer Group” means the peer group approved by the Committee which shall be the
companies that comprised the S&P Supercomposite Insurance Index at the beginning
of the Performance Period (other than the Company), adjusted as of the end of
the Performance Period to remove any such companies which are no longer included
in the S&P Supercomposite Insurance Index as of the last day of the Performance
Period.
“Performance Period” means the three-year period starting on February 1 of the
calendar year in which the Grant Date occurs (“Start Date”) and ending on the
calendar day immediately preceding the three-year anniversary of the Start Date.
“Retirement Eligible” means that the Participant has either attained age 60 and
completed 10 years of Service as an Employee or attained age 65 and completed
five years of Service as an Employee.
“Separation from Service” has the meaning ascribed to such term in Section 409A.
“Service” means the period during which the Participant is an Employee, Director
or a Third Party Service Provider; provided, however, that the Participant will
not be deemed to be in service after


14



--------------------------------------------------------------------------------




the Company divests its control in the Affiliate for which the Participant is
exclusively in Service, or if the Company’s control of such Affiliate otherwise
ceases.
“Target Performance Level” means the Company’s Relative TSR Percentile Rank at
the 50th percentile.
“Target Units” means one hundred percent (100%) of the total number of PSUs
granted on the Grant Date, as specified in Section 1 of the Award Agreement.
“TSR” means Total Shareholder Return as determined by the Committee for the
Performance Period.
“TSR Percentile Rank” means the percentile performance of the Company and each
of the companies in the Peer Group based on the TSR for such company as
determined by the Committee for the Performance Period.
“Vesting Date” means the date that the Committee certifies the Company’s
Relative TSR Percentile Rank, except as otherwise provided in Section E below.
B.    Determination of Vesting Date Events:
As soon as practicable following the end of the Performance Period, the
Committee will determine the Company’s Relative TSR Percentile Rank in
accordance with the methodology described in the next section below. The
Company’s Relative TSR Percentile Rank will determine the number of Target Units
that will vest or be forfeited on the Vesting Date, and the number of Additional
Shares, if any, that will be issued to the Participant on the Vesting Date, as
described below under “Vesting Determination.”
C.    TSR Percentile Rank Calculation Methodology:
The Company’s Relative TSR Percentile Rank will be calculated in a two-step
process. First, the TSR will be calculated for the Company and each company in
the Peer Group. Then, the TSR Percentile Rank for the Company and each of the
companies in the Peer Group will be determined. The TSR and the TSR Percentile
Rank will be determined by the Committee in accordance with the formula and
methods approved by the Committee, as described below.
Formula for Calculating TSR
For purposes of this Exhibit, the TSR for the Company and each of the companies
comprising the Peer Group will be calculated as follows:
Ending Stock Price – Beginning Stock Price + Dividends Reinvested on all
Ex-Dividend Dates
Beginning Stock Price


15



--------------------------------------------------------------------------------




Share Price Averaging Period
The beginning and ending stock prices in the above formula for TSR will be
calculated using a trailing average approach (i.e., average of the closing stock
prices for 20 consecutive trading days prior to the beginning and end of the
Performance Period).
Reinvestment of Dividends and Other Adjustments
The above TSR formula assumes that dividends are paid and reinvested into
additional shares of Common Stock on their ex-dividend dates. TSR will be
adjusted for stock dividends, stock splits, spin-offs and other corporate
changes having a similar effect.
Calculation of TSR Percentile Rank
The percentile performance for determining the TSR Percentile Rank will be
measured using the Microsoft Excel function PERCENTRANK.
D.    Vesting Determination:
Except as otherwise provided in Section E, the PSUs held by the Participant will
vest, to the extent earned for the Performance Period, and Additional Shares, if
any, will be issued to the Participant, on the Vesting Date only if the
Participant has not had a Separation from Service prior to such date. Once the
Company’s Relative TSR Percentile Rank is determined by the Committee, the
Company will confirm the number of Target Units that will vest or be forfeited
on the Vesting Date, and the number of Additional Shares, if any, that will be
issued to the Participant on the Vesting Date consistent with the following
provisions:
•
If the Company’s Relative TSR Percentile Rank is at the Target Performance
Level, 100% of the Target Units will vest on the Vesting Date. If the Company’s
Relative TSR Percentile Rank is above the Target Performance Level, Additional
Shares will also be issued to the Participant on the Vesting Date. If the
Company’s Relative TSR Percentile Rank is less than the Target Performance
Level, some or all of the Target Units will be forfeited.

•
The number of the Target Units that will vest on the Vesting Date, and the
number of any Additional Shares that will be issued to the Participant on the
Vesting Date, will be determined in accordance with the table set forth below.
Any Target Units that do not vest in accordance with the table will be forfeited
on the Vesting Date.

If the Company’s Relative TSR Percentile Rank for the Performance Period falls
between the percentile levels specified in the first column of the table, the
number of PSUs that will vest or Additional Shares that will be granted or
forfeited on the Vesting Date shall equal the number corresponding to the
percentage interpolated on a straight-line basis.






16



--------------------------------------------------------------------------------




Company’s Relative TSR Percentile Rank


Total PSUs to Vest (and/or Additional Shares to be Granted) on Vesting Date as
Percentage of Target Units
90th or Higher
200%
75th
150%
50th
100%
25th
50%
Below 25th
0%

E.    Determination of Vesting in Case of Certain Terminations and Other Events:
Notwithstanding any contrary provisions of the Plan:
(1)    Retirement Eligible. (a) Except as otherwise provided in Section (1)(b)
or in another subsection of this Section E, if the Participant is Retirement
Eligible, any PSUs that will vest and Additional Shares that will be issued on
the Vesting Date will be based on the extent earned for the Performance Period
as determined in accordance with the provisions of Sections A – D above, and
then reduced pro-rata by multiplying any such PSUs and Additional Shares by a
fraction, the numerator of which is the number of full months in the Performance
Period during which the Participant was actively in Service, and the denominator
of which is the total number of months in the Performance Period. A partial
month worked shall be counted as a full month if the Participant was actively
working for 15 or more days in that month. All PSUs that do not vest in
accordance with this provision shall be forfeited.
(b) If, on or prior to the last day of the Performance Period, the Participant
is Retirement Eligible and either (i) becomes an employee of a competitor of the
Company or any of its Affiliates or otherwise engages in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Committee in its sole discretion, or (ii) the Participant’s Service is
terminated, or is deemed to be terminated, for Cause, then any of the PSUs that
are restricted on the date of such employment, activity or termination shall be
forfeited to the Company. For purposes of the preceding sentence, a
Participant’s Service shall be deemed terminated for Cause if the Participant
resigns or is terminated and the Committee determines in good faith, either
before, at the time of, or after such termination, that one or more of the
events or actions described in the definition of Cause in Section 11(c) of the
Award Agreement existed as of the time of such termination.
(2)    Termination on Death or Disability. The Vesting Date shall be the date of
the Participant’s death or Disability if the Participant dies or becomes
Disabled prior to the three-year anniversary of the Grant Date: (i) while in
Service; or (ii) after terminating Service if the Participant (A) was Retirement
Eligible on the date of such termination of Service for a reason other than
Cause, and (B) had not, at any time prior to the date of the Participant’s death
or Disability, become an employee of a competitor of the Company or any of its
Affiliates or otherwise engaged in any activity that is competitive with the
Company or any of its Affiliates, as determined by the Committee in its sole
discretion. On such Vesting Date: (a) the Performance Period shall be deemed to
have been completed; (b) a number of PSUs shall vest in an amount equal to the
number of


17



--------------------------------------------------------------------------------




Target Units multiplied by a fraction, the numerator of which is the number of
full months in the Performance Period during which the Participant was actively
in Service, and the denominator of which is the total number of months in the
original Performance Period (a partial month worked shall be counted as a full
month if the Participant was actively in Service for 15 or more days in that
month); (c) no Additional Shares shall be issued to the Participant; and (d) all
PSUs that do not vest in accordance with this provision shall be forfeited.
(3)    Termination on Divestiture. Except as otherwise provided below or in
another subsection of this Section E, in the event that, prior to the three-year
anniversary of the Grant Date, the Participant is no longer employed by the
Company or an Affiliate as a result of the Company’s divestiture of the business
for which the Participant primarily performed services or its controlling
interest in the Affiliate for which the Participant was exclusively in Service,
or other cessation of the Company’s control of such Affiliate, the following
terms shall apply. Any PSUs that will vest and Additional Shares that will be
issued on the Vesting Date will be based on the extent earned for the
Performance Period as determined in accordance with the provisions of Sections A
– D above, and then reduced pro-rata by multiplying the number of any such PSUs
and Additional Shares by a fraction, the numerator of which is the number of
full months in the Performance Period during which the Participant was actively
in Service, and the denominator of which is the total number of months in the
Performance Period. A partial month worked shall be counted as a full month if
the Participant was actively working for 15 or more days in that month. All PSUs
that do not vest in accordance with this provision shall be forfeited.
(4)    Other Termination of Service. If the Participant ceases to be in Service
prior to the Vesting Date (including, without limitation, by reason of a
divestiture or cessation of control of an Affiliate), and is not Retirement
Eligible or subject to a divestiture, under circumstances other than those set
forth in the foregoing subsections (1) – (3) of this Section E or Section 11(b)
of the Award Agreement, all unvested PSUs held by the Participant shall be
forfeited to the Company on the date of such cessation of Service, and no
Additional Shares shall be issued to the Participant.
(5)    Leave of Absence. In the event that the Participant is on an approved
Leave of Absence (other than a short-term disability or Family and Medical Leave
Act leave) at the end of the Performance Period or takes such a Leave of Absence
at any time during the Performance Period, then the PSUs will vest, forfeit or
be granted, as applicable, to the extent earned for the Performance Period, in
an amount equal to the number of Target Units that would vest and the number of
Additional Shares that would be issued in accordance with the provisions of
Sections A – D above, if any, multiplied by a fraction, the numerator of which
is the number of full months in the Performance Period during which the
Participant was an active Employee not on such Leave of Absence and the
denominator of which is the total number of months in the Performance Period.


18



--------------------------------------------------------------------------------




F.    Interpretations Related to Calculations and Determinations Related to
Performance:
(1)    Interpretations. The Committee shall have the reasonable discretion to
interpret or construe ambiguous, unclear or implied terms applicable to this
Agreement, and to make any findings of fact necessary to make a calculation or
determination hereunder.
(2)    Disagreements. A decision made in good faith by the Committee or the
Company shall govern and be binding in the event of any dispute regarding a
method of calculation of performance or a determination of vesting or forfeiture
in connection with this Award.
(3)    Method of Calculating Final Number of Vested or Forfeited PSUs.
The following methods shall apply in determining the number of PSUs that will
vest or be forfeited and any Additional Shares that will be issued on the
Vesting Date pursuant to Section D above. As a general rule, the determination
for performance that falls between Percentile Rank points in the table in
Section D above would be interpolated on a straight-line basis, as stated in
Section D.
Specifically, the formula to be used to calculate the final number of PSUs that
will vest or be forfeited and any Additional Shares that will be issued is as
follows:
•
For TSR performance between the 25th & 50th Percentile Ranks, the number of PSUs
that will vest as a % of the total number of PSUs equals: 50% + [(Actual
Percentile Rank - 25)/50%]%

•
For TSR performance between the 50th & 75th Percentile Ranks, the number of PSUs
that will vest and Additional Shares that will be issued as a % of the total
number of PSUs equals: 100% + [(Actual Percentile Rank - 50)/50%]%

•
For TSR performance between the 75th & 90th Percentile Ranks, the number of PSUs
that will vest and Additional Shares that will be issued as a % of the total
number of PSUs equals: 150% + [(Actual Percentile Rank - 75)/30%]%

Note that since the interval between the 75th & 90th Percentile Rank is shorter
(15 percentiles) compared to the other quadrants (25 percentiles), the vesting
result for this particular quadrant would be higher compared to the other
quadrants.
(4)    Rounding Conventions.
•
Regarding rounding of TSRs, percentages for each company in the Peer Group shall
be computed to two decimal points (i.e., XX.XX%).

•
Regarding TSR Percentile Rank, the percentile rankings for each company in the
Peer Group shall be rounded to the nearest percentage (e.g., 85% rather than
85.4166666%) before calculating the linearly interpolated payout, and the final
payout percentage shall be rounded to the nearest percentage (e.g., 183% rather
than 183.333333%).



19



--------------------------------------------------------------------------------




•
Target Units that will vest and any Additional Shares that will be issued from
the application of the methods and formula set forth in the foregoing subsection
F(3) and Section D above shall only be paid out in whole shares of Common Stock.
Any fractional shares that would otherwise result from such application shall be
rounded down to the nearest whole number of shares.



20



--------------------------------------------------------------------------------




Appendix I (Employees Whose Primary Residences are Located in California)
If the Participant’s primary residence is located in the State of California:
1.    Sections 15(c)(i) and (c)(ii) of the foregoing Agreement shall be replaced
with the following:
15(c)(i) Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships between the Company and its Affiliates and
their employees to the extent that the Participant uses or misuses Confidential
Information (as the term is defined in this Section) to so solicit and/or
interfere. Accordingly, during the Participant’s employment with the Employer
and during the Restricted Period, the Participant shall not use or rely in any
manner on any Confidential Information to directly or indirectly recruit or
solicit, attempt to influence or assist, participate in or promote the
solicitation of, or otherwise attempt to interfere with or adversely affect the
employment of any Restricted Employees. Without limiting the foregoing
restriction, during the Restricted Period, the Participant shall not, on behalf
of the Participant or any other person or entity, use or rely in any manner on
any Confidential Information to directly or indirectly hire, employ or engage
any Restricted Employee and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions of this
subsection(c)(i).
15(c)(ii) Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in its and the Participant’s relationship with Customers and Key
Business Partners and the goodwill that has been developed with them; therefore,
the Company and/or its Affiliates have a legitimate business interest in
protecting these relationships against solicitation and/or interference by the
Participant for a reasonable period of time after the Participant’s employment
with, or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and during the Restricted Period,


21



--------------------------------------------------------------------------------




the Participant shall not use or rely in any manner on any Confidential
Information to directly or indirectly initiate, contact or engage in any contact
or communication, of any kind whatsoever, that has the purpose or effect of: (A)
inviting, assisting, encouraging or requesting any Customer or Key Business
Partner to (1) transfer the Participant’s business from the Company or an
Affiliate to the Participant, the Participant’s subsequent employer or any other
third party, or (2) otherwise diminish, divert, discontinue or terminate
Customer’s patronage and/or business relationship with the Company or an
Affiliate; or (B) inviting, assisting, encouraging or requesting any Customer to
purchase any products or services from the Participant, the Participant’s
subsequent employer or any other third party that are or may be competitive with
the products or services of the Company or an Affiliate, or use any products or
services of the Participant, the Participant’s subsequent employer or of any
other third party that are or may be competitive with the products or services
of the Company or an Affiliate.
2.    Any claims relating to Section 15 of the Agreement shall be governed by
and interpreted in accordance with the laws of the State of California.
    




22

